Order filed May 22, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00372-CV
                                    ____________

                        IN THE INTEREST OF G.T.A, a Child


                       On Appeal from the 315th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2011-42025


                                       ORDER
       The notice of appeal in this case was filed April 16, 2012. The clerk’s record was
filed May 7, 2012. To date, the filing fee of $175.00 has not been paid. No evidence that
appellants have established indigence has been filed.         See Tex. R. App. P. 20.1.
Therefore, the court issues the following order.
       Appellants are ordered to pay the filing fee in the amount of $175.00 to the Clerk
of this court on or before June 6, 2012. See Tex. R. App. P. 5. If appellants fail to timely
pay the filing fee in accordance with this order, the appeal will be dismissed.

                                          PER CURIAM